DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coupled inductor, comprising: a first coil, comprising at least one first winding turn of a first conductive wire; and a second coil, comprising at least one second winding turn of a second conductive wire, wherein each of the at least one first winding turn and each of the at least one second winding turn being respectively wound around a vertical line, wherein the second pillar is integrally formed with a first magnetic plate as a first T-core with the vertical line passing through the first pillar, the second pillar, and the first magnetic plate, wherein a first unitary magnetic body surrounding lateral surfaces of the second pillar and in contact with a top surface of the second pillar, wherein the first pillar is formed on and in contact with a top surface of the first unitary magnetic body with the first pillar and the second pillar being located at two opposite sides of the top surface of the first unitary magnetic body, wherein a second magnetic body encapsulates the at least one first winding turn and the first pillar with said second magnetic body being surrounding lateral surfaces of the first pillar and in contact with a top surface of the first pillar.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837